09/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0203


                                      DA 22-0203
                                   _________________

 IN RE THE PARENTING OF:

 R.D.R.,

       A Minor Child,

 RICHARD DANE RENN,
                                                                     ORDER
              Petitioner and Appellant,

       and

 NATALIA MERION BURCAR,

              Respondent and Appellee.
                                _________________

       Appellant father of R.D.R. was granted an extension of time to file and serve his
opening brief on or before September 2, 2022. Appellant father was advised that no further
extensions of time would be granted. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than October 5, 2022. No further extensions will be granted. Failure to file
the brief within that time will result in dismissal of this appeal with prejudice and without
further notice.
       The Clerk is directed to provide a copy of this Order to all parties.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 15 2022